Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 16, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 07/12/2022 with respect to claims 1-27 has been received, entered into the record and considered.
4.	As a result of the amendment claims 1, 15 and 17 has been amended, claims 3-4, 8-10, 13, 18, 20-22 and 25 has been cancelled.
5.	Claims 1-2, 5-7, 11-12, 14-17, 19, 23-24 and 26-27 remain pending in this office action.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.   	Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 and 17 recite controlling a storage system (such as shelves in warehouse, retail store, home or a drawer or cabinet with a door or opening), storing items in the storage system associated with users (i.e. first user id, second user id) and retrieving items or objects from the storage system using a command with the description of the item or object (such as find my watch or where is my blue pen, etc.) mapped to the users (i.e. first user id, second user id) and guiding a user to retrieve items with elapsed time (i.e. expired item).
The limitation of identifying from a user input command for storing a physical object (i.e. watch, pen) which will be kept in a shelves or drawer and identifying another input command (second command) to find, or locate such stored object or item, mapping an item with an associated user and guiding a user to retrieve items with elapsed time or expired item, under its broadest reasonable interpretation, covers storage controller of the limitation in the mind and has been explicitly described as either through a manual process to open or close the door of a storage controller or and input/output voice command to describe an item and find the item in the storage shelve or drawer, See Applicant’s Specification, Para [0055], [0077], [0098].
With or without the instant Specification reciting a manual inspection, other than reciting apparatus for controlling, identifying storage command, performing retrieval command, apparatus including, a camera, a sensor and a display interface, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual inspection”).  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements: storing object, identifying object, retrieving object, describing object, describes performing a generic computer functions of storing information from the abstract idea(s), and using identifiers to store, identify and retrieve said information, such generic computing functions are used in a generic computer components such as in a storage or memory.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim(s) are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of storing items or objects as described above amounts to no more than performing generic computer functions of storing items or objects from the abstract idea(s), and using identifiers to store, identify and retrieve said information, such generic computing functions are used in a generic computer components such as in a storage or memory.  The mere use of generic computer components and generic computer functions related to storing data does not provide an inventive concept.  The claim(s) is not patent eligible.
Claims 2, 5-7, 11-12, 14-16, 19, 23-24 and 26-27 similarly recite an abstract idea as recited above.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 5-7, 11-12, 14-17, 19, 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US 2011/0153614 A1, in view of Zlatsin et al (US 6,377,296 B1).
As per claim 1, Solomon discloses:
	- an apparatus for controlling a storage system, the apparatus comprising (a storage system, Fig. 1, Para [0128], [0129]), 
	- a camera (inventory control system with a camera, Para [0285], Fig. 95),
	- a sensor (Fig. 11, item 52, Para [0144], Fig. 67, Fig. 69, item 160, Para [0179]), 
	- a display (Fig. 69, item 148, Para [0178]), 
	- an input interface (an interface to receive multiple user input (i.e. first user input, second user input), Para [0177], Para [0253], Fig. 67, item 148), 
	- at least one memory configured to store program code (memory to store program code, Para [0182], [0184]), 
- at least one processor configured to execute the program code to (processor to execute the code, Para [0182], [0184]), 
- identify, from a first user input received by the input interface, a storage command for storing a physical object in the storage system, a first description of the physical object and identification information of a user (command to store an object in the storage system, Para [0127], and description of physical object (i.e. kitchen object, can of food, bedroom object, etc.), find an item (i.e. description of physical object), Para [0131], [0252], multiple authorized user (i.e. identification of a user, Para [0253]),
- identify, from a second user input, a retrieval command for retrieving the physical object from the storage system and a second description of the physical object (command to retrieve an item from the storage, Para [0127], [0252], [0271]-[0272]), 
- control at least one of a door, shelf or a drawer, based on the storage location of the physical object, in response to the second description of the physical object corresponding to the first description of the physical object (controlling a drawer with shelves, Para [0197], Fig. 73, and performing the retrieval command based on the location of the item, Para [0127], [0256]),
- the second user input is verified as generated by a user that matches the user identification (matching user identification, Para [0012], [0253],
- control the display to display the image of the physical object and the storage location of the physical object in a layout image of the storage system that matches the user identification in response to the retrieval command to the user that matches the user identification (displaying the objects with image matching the user who is searching or finding objects, Fig. 107-108-109, Para [0270], [0272]), 
- wherein the at least one processor is further configured to execute the program code to: based on a threshold storage time being elapsed after the storage time of the physical object, control the display to display a user interface for guiding the retrieval command to the user that matches the user identification (when an item is expired (i.e. threshold elapsed storage time is reached) Para [0281], and guiding the retrieval command (i.e. menu based retrieval command), Para [0233], Fig. 107, Para [0263], [0276]).
Solomon does not explicitly disclose based on the physical object being placed at a storage location in the storage system, control the camera to capture to capture an image of the physical object and control the sensor to detect a storage time at which the physical object is based in the storage system. However, in the same field f endeavor Zlatsin in an analogous art disclose based on the physical object being placed at a storage location in the storage system, control the camera to capture to capture an image of the physical object and control the sensor to detect a storage time at which the physical object is based in the storage system (camera 205 take the picture of the object (i.e. eyeglasses) and sensor 278 detect the storage time for the object which stored in the storage system, Fig. 1 and 3, column 5, line 5-20 and column 6, line 67-68), 
Solomon does not explicitly disclose store, in the at least one memory, the first description, the image, the storage time of the physical object in association with information of the storage location by mapping to a user identification of the user. However, in the same field f endeavor Zlatsin in an analogous art disclose store, in the at least one memory, the first description, the image, the storage time of the physical object in association with information of the storage location by mapping to a user identification of the user (Fig. 1, 6 column 6, line 66-67 and column 7, line 1-5, “Object properties 510 will typically include a location 520, a time stamp 525 indicating the time at which the object was registered or moved, an ownership 530 (i.e. mapped user identification) of the object, and physical descriptors such as a form 535”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Solomon with the teaching of Zlastin by modifying Solomon such that inventory analysis of Solomon for finding an object from a storage using mapping a particular user specific object to Zlastin for efficiently finding desired object from a storage location. Person of the ordinary skill in the art would have make that modification because of avoid labeling objects in the storage shelves in order to save time and energy.  
As per claim 2, rejection of claim 1 is incorporated, and further Solomon discloses:
- -39-in response to identifying the physical object based on the first description of the physical object that comprises at least one of a name, an attribute, and an image of the physical object, perform the storage command (description of the object or item includes an image, barcode, (i.e. photo), Para [0194], [0281]),
- in response to failing to identify the physical object based on the first description, determining that the physical object is an unknown object, requesting additional information about the physical object (additional information acquired for an unknown product or item, Para [0229], and performing a learning algorithm to learn characteristics of the physical object based on the additional information about the physical object (algorithm to identify relevant product or item, Para [0275]).
As per claim 5 rejection of claim 1 is incorporated, and further Solomon discloses:
- wherein the at least one memory is configured to store a plurality of storage location identifications (ID) that are assigned to a plurality of storage locations in the storage system (storage location in the storage system, Para [0217], [0281]),
- and wherein the at least one processor is further configured to execute the program code to: in response to the storage command, assign one of the plurality of storage location IDs to the physical object as the storage location of the physical object (location storage location for item or product or object, Para [0010], [0178], [0198]).
As per claim 6, rejection of claim 5 is incorporated and further Solomon discloses:
- -41-in response to the retrieval command, control a motor of the storage system to move a storage part of the storage system to a retrieval position of the storage system, and wherein the storage part has the assigned storage location ID (wheel (i.e. motor) to move the storage location to open close position, Para [0135]-[0136]).
	As per claim 7, rejection of claim 6 is incorporated, and further Solomon discloses:
	- wherein the storage part of the storage system is a shelf, a drawer, or a compartment of the storage system having the assigned storage ID, and the retrieval position of the storage is a door, a hole, or an opening of the storage system (storage location is a shelf, or drawer, Para [0130], [0139], [0197], door to open the storage system, Para [0196]).
	As per claim 11, rejection of claim 1 is incorporated and further Solomon discloses:
	- wherein the input interface comprises a microphone configured to receive a first voice signal and a second voice signal as the first user input and the second user input (microphone to receive voice command, Para [0011]), [0278]).
	- and wherein the at least one processor is further configured to execute the program code to: perform a speaker verification process on the first voice signal and the second voice signal using a neural network to extract voice characteristics of a user (speech recognition to extract voice characteristic, Para [0252], [0266]).
	- and -43-perform the retrieval command in response to the voice characteristics in the second voice signal corresponding to the voice characteristics in the first voice signal (performing the retrieval command based on the location of the item, Para [0127], [0256]).
	As per claim 12, rejection of claim 1 is incorporated, and further Solomon discloses:
	- perform the retrieval command by providing visual or audible information of the storage location of the physical object to a user (command by visual or audible information, Para [0143], [0220]).  
	As per claim 14, rejection of claim 12 is incorporated, and further Solomon discloses:
	- control a visual indicator positioned at the storage location of the physical object to cause the visual indicator to change a color, blink, or flash, in response to the retrieval command (visual indication with a flash, Para [0262], [0246]).
	As per claim 15, rejection of claim 1 is incorporated, and further Solomon discloses:
	- -44-control a door of the storage system to be opened in response to the storage command; and control the door to be closed in response to determining that the physical object is placed in the storage system, or in response to a preset time being elapsed (door to open and close the storage device, Para [0196]).
	As per claim 16, rejection of claim 1 is incorporated, and further Solomon discloses:
	- store an object list comprising a plurality of different object descriptions associated with corresponding storage times and object images (list of different items, Para [0237], [0238]), 
- and wherein the at least one processor is further configured to execute the program code to: provide the object list in response to the second description of the physical object not corresponding to the first description of the physical object (list of items to select based on choice (i.e. not first object or not second object), Para [0272]).
As per claims 17-19, 23-24, and 26-27,
Claims 17-19, 23-24, and 26-27 are method claims corresponding to apparatus claims 1, 5, 11-12, 14 and 16 respectively and rejected under the same reason set forth to the rejection of claims 1, 5, 11-12, 14 and 16 above.
Response to Arguments
10.	Applicant’s arguments with respect to claim 1-2, 5-7, 11-12, 14-17, 19, 23-24 and 26-27  have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
	In response to applicant’s argument in page 8, regarding 101, applicant’s argued that, without any admission, Applicant has amended claims 1 and 17 to include additional elements that are "significantly more." Accordingly, withdrawal of the 101 rejection is respectfully requested.
	Examiner respectfully response that, amendment did not overcome the 101 rejection. Controlling a storage system (such as shelves in warehouse, retail store, home or a drawer or cabinet with a door or opening), storing items in the storage system associated with users (i.e. first user id, second user id) and retrieving items or objects from the storage system using a command with the description of the item or object (such as find my watch or where is my blue pen, etc.) mapped to the users (i.e. first user id, second user id) and guiding a user to retrieve items with elapsed time (i.e. expired item) and the limitation of identifying from a user input command for storing a physical object (i.e. watch, pen) which will be kept in a shelves or drawer and identifying another input command (second command) to find, or locate such stored object or item, mapping an item with an associated user and guiding a user to retrieve items with elapsed time or expired item, under its broadest reasonable interpretation, covers storage controller of the limitation in the mind and has been explicitly described as either through a manual process to open or close the door of a storage controller or and input/output voice command to describe an item and find the item in the storage shelve or drawer, See Applicant’s Specification, Para [0055], [0077], [0098].
	Therefore, examiner maintain the 101 rejection for claim 1 and 17, as claimed.
	In response to applicant’s argument tin page 11, Solomon does not teach or suggest the claimed feature of "storing, in the at least one memory, the first description, the image, the storage time of the physical object in association with information of the storage location by mapping to a user identification of the user" which is supported by Table 4
Examiner disagree and respectfully response that, Solomon teaches such item storage table along with description, in Para [0263], “Once all the line items of information have been input into the system database, the inventory control system software displays a database table of information to the user (496). The display may show the name of the product, the type of product (e.g. food), a picture of the product, along with other selectively viewable information. When a picture is taken by a camera for a particular product, a time stamp user who place item in the storage are obviously associated with it. However, examiner cited Zlatsin reference to explicitly teach that limitation. Zlastin explicitly taches store, in the at least one memory, the first description, the image, the storage time of the physical object in association with information of the storage location by mapping to a user identification of the user (Fig. 1, 6 column 6, line 66-67 and column 7, line 1-5, “Object properties 510 will typically include a location 520, a time stamp 525 indicating the time at which the object was registered or moved, an ownership 530 (i.e. mapped user identification) of the object, and physical descriptors such as a form 535”).
Applicant also argued that, Solomon fails to teach or suggest the claimed feature of display the image of the physical object and the storage location of the physical object in a layout image of the storage system that matches the user identification in response to the retrieval command to the user that matches the user identification. 
Examiner disagree and respectfully response that, Solomon teaches, display the image of the physical object and the storage location of the physical object in a layout image of the storage system that matches the user identification in response to the retrieval command to the user that matches the user identification (displaying the objects with image matching the user who is searching or finding objects, Fig. 107-108-109, Para [0270], [0272]).
Applicant’s also argued that, Solomon fails to teach or suggest the claimed feature of "based in a threshold storage time being elapsed after the storage time of the physical object, displaying a user interface for guiding the retrieval command to the user that matches the user identification. Examiner disagree and respectfully response that, Solomon teaches, based on a threshold storage time being elapsed after the storage time of the physical object, control the display to display a user interface for guiding the retrieval command to the user that matches the user identification (when an item is expired (i.e. threshold elapsed storage time is reached) Para [0281], and guiding the retrieval command (i.e. menu based retrieval command), Para [0233], Fig. 107, Para [0263], [0276]).
Therefore, Solomon and Zlatsin alone or in combination teaches the argued limitation and all limitation of claim 1 and 17 as claimed.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167